Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This action is in response to Applicant’s filing on September 20, 2019. Claims 1-16 are pending and examined below.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being obvious over Mellinger and in view of both Jonas et al., US 10678254 B1 (herein referred to as Jonas) and Thybo et al., US 20220197293 A1 (herein referred to as Thybo).

	Regarding claim 1, Mellinger discloses a camera configured to capture an image (Paragraph 0034), a communication processor configured to receive cleaning information from an artificial intelligence cleaner (Paragraph 0053; processor can receive information about cleaning), a processor configured to determine whether a floor situation in which cleaning is required, based on the image or the received cleaning information (Paragraph 0034; processor can use camera data to determine cleaning operations for a given location), a processor configured to determine a cleaning area and cleaning type upon determination that cleaning is required (Paragraphs 0035 and 0051; device has chemical sensors to determine if object is a solid, liquid, etc., and can perform dusting, mopping, etc., examiner notes that it is obvious that mopping is required for cleaning up a liquid, etc.), a processor configured to transmit a cleaning command to the artificial intelligence cleaner through the communication processor (Paragraphs 0035, 0051, and 0053; processor can receive cleaning information, device has chemical sensors to determine if object is a solid, liquid, etc., and can perform dusting, mopping, etc.), and the cleaning command is a command for moving the artificial intelligence cleaner to the cleaning area to perform cleaning according to the determined cleaning type (Paragraphs 0028 and 0051; device performs cleaning, including mopping, dusting, etc., device may navigate to one or more areas to clean), but fails to explicitly disclose receiving a location of the cleaner through the communication processor and transmitting a notification indicating a traveling direction to a location of the cleaning area.
	However, Jonas discloses transmitting the locations of the mobile drive units through the management module (Col. 6 lines 37-40). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Mellinger to include transmitting locations of the cleaners through a communication processor. The motivation to do this would be to ensure that the cleaners are able to transmit their locations to a centralized processor for effective management.
	Additionally, Thybo discloses sending planned trajectory data to a safety system (Paragraph 0089). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Mellinger to include transmitting a notification of the direction the cleaner is travelling to a communication processor. The motivation to do so would be to ensure that the cleaner’s activities are monitored in case of an error. For instance, a cleaning command may be sent for a cleaning type in one area but the robot may encounter an error and go in a direction that is incorrect. Having a way to monitor this would allow potential correction and avoidance of damage to the robot cleaners and/or environment.

Regarding claim 2, Mellinger in view of Thybo and Jonas disclose all the limitations of claim 1. Mellinger further discloses an image recognition model using machine-learning that stores the images in memory (Paragraphs 0034, 0054, and 0067) as well as determining that cleaning is needed (Paragraphs 0052, 0058, and 0067), but fails to explicitly disclose determining that cleaning is required when an object name and type match a predetermined name and type. However, this would have been obvious to one skilled in the art at the time of filing as one would need a way to logically identify an object and object type in the image recognition models. For instance, one could label a certain object as ‘water’ and associate that with ‘liquid’ so that the cleaner utilizes a mopping routine. The motivation to use a naming and state type scheme for image recognition is to increase efficiency of the cleaner, as well as allow better recognition by the cleaner and by the user so that the proper cleaning method is utilized.

Regarding claim 3, Mellinger in view of Thybo and Jonas discloses all the limitations of claim 1. Mellinger further discloses cleaning information including a usage history of the cleaner (Paragraph 0053) and determining a cleaning frequency (Paragraph 0058), but fails to explicitly disclose the cleaner determining that cleaning is required when the cleaner has not operated for a certain time. However, this would have been obvious to one skilled in the art at the time of filing as one would obviously want to clean an area that hasn’t been cleaned in a while. For instance, if a wood floor is left uncleaned for a week, dusting may be required to remove dirt and other debris. The motivation to do this would be to ensure the appropriate areas are always clean.

	Regarding claim 4, Mellinger in view of Thybo and Jonas discloses all the limitations of claim 1. Mellinger further discloses the cleaning information includes a movement path of the artificial cleaner (Paragraphs 0033 and 0053; speed, heading, etc. are provided by the navigation unit and can be accumulated over time and stored), the processor determines that the floor situation is a situation in which cleaning is required, when there is a cleaning area, in which a cleaning performance degree of the artificial intelligence cleaner which has performed cleaning along a predetermined movement path is less than a predetermined performance degree, based on the movement path among a plurality of cleaning areas (Paragraphs 0017 and 0028; the device can analyze the cleaning information after a cleaning operation has completed and manage the scheduling and performance of cleaning operations, device can navigate and clean in one or more locations, device effectiveness and efficiency of operation is increased by analyzing cleaning information, *examiner notes that since the ‘predetermined performance degree’ is supported in the specification as possibly being 70% but is merely an example (Paragraph 0242 of instant application), the performance degree could be anything; as such, the examiner is interpreting this ‘degree’ as being 100% cleaned [examiner would like to note that 100% clean is an obvious performance degree; anything less than 100% would reasonably be considered ‘not clean’ by someone skilled in the art], the examiner further notes that the prior art is able to analyze the cleaning information and manage the performance if necessary; if the area is not completely cleaned (100% performance), the device would manage its cleaning operation to better clean the area).

Regarding claim 5, Mellinger further discloses the cleaning type including one or more of a mopping type or a dust suction type (Paragraphs 0035, 0051, and 0053).

Regarding claim 6, Mellinger further discloses determining that the cleaning type is a mopping type when the state of the object is a liquid type (Paragraphs 0035, 0051, and 0053), and determining that the cleaning types is a dust suction type when the state of the object is a solid type (Paragraphs 0035, 0051, and 0053).	

	Regarding claim 8, Mellinger in view of Thybo and Jonas discloses all the limitations of claim 1. Mellinger further discloses the processor transmits notification including the cleaning area and the cleaning type to a mobile terminal of a user through the communication processor (Paragraphs 0026, 0028, 0040-0042, 0051, Fig. 2 item 294; device can communicate wirelessly with a smartphone, tablet, etc., information can be sent/received over the communication link, cleaning information includes sensor information and cleaning operations (mopping, dusting, etc.)).

Regarding claims 9-16, the limitations are similar to those in claims 1-6 and 8 and are rejected using the same rationale as seen in claims 1-6 and 8 above.



Response to Arguments
6.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

8.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664